Citation Nr: 0808232	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psoriasis, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from March 1970 to 
November 1971, including service in Vietnam.  He was awarded 
the Combat Infantryman Badge.

In June 2007, the Board of Veterans' Appeals (Board) denied 
service connection for hearing loss; the Board dismissed 
claims for service connection for hypertension, diabetes 
mellitus, and high cholesterol.  Finally, the Board, in its 
June 2007 action, reopened the claim for service connection 
for psoriasis and remanded this issue to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky for additional development.  


FINDINGS OF FACT

1.  Psoriasis clearly and unmistakably existed prior to 
military service.

2.  Psoriasis did not chronically worsen as a result of 
military service, including exposure to Agent Orange.


CONCLUSION OF LAW

Preexisting psoriasis was not aggravated by military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2007).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter in which he was informed of the 
requirements needed in a claim involving new and material 
evidence.  In March 2005, the RO sent the veteran a letter 
that included information on the requirements needed in a 
service connection claim.  

In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was notified in March 2006 that a disability 
rating and effective date would be assigned if his service 
connection claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A relevant VA 
examination was conducted in October 2007 in response to 
the Board remand.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim, including at his February 2006 
personal hearing.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Additionally, service connection may be granted 
for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313 (2006).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The veteran has contended, including at his February 2006 
personal hearing in Washington, D.C., that his preexisting 
psoriasis was aggravated by service, including as a result of 
his exposure to herbicides in service during the Vietnam War.  

The evidence of record reveals that the veteran served in 
Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, including Agent Orange.  

However, psoriasis is not listed as a presumptive disorder 
under 38 C.F.R. § 3.309(e).  Consequently, the veteran does 
not have a disability enumerated above that would warrant 
service connection on a presumptive basis based on Agent 
Orange exposure.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

There were no complaints or findings of psoriasis on the 
veteran's September 1969 medical history and physical 
examination reports.  Consequently, psoriasis was not noted 
when the veteran was examined and accepted for service.  

VA's Office of General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran was suffering from the disorder in question prior 
to induction and should give weight to particular evidence 
based on accepted medical standards and medical knowledge 
regarding the known characteristics of particular disorders.  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  In 
short, what is required is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed prior to service.  Id. at 
1349.  All of the evidence of record must therefore be 
considered.  The RO may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

With respect to the case at hand, the Board notes that there 
is an October 1969 statement from C.M.B., M.D., that the 
veteran had a 14 year history of psoriasis, with moderate 
remissions in the summer months and exacerbations in the 
winter months.  It was also noted by Dr. B. that the 
veteran's psoriasis had responded poorly to treatment.  It 
was reported on evaluation in May 1975 at the Kentucky Center 
for Veterans Affairs that the veteran had had mild patchy 
psoriasis for approximately 10 years and that he had had it 
when he entered the military in 1970.  Moreover, the veteran 
has testified that his psoriasis began prior to service 
entrance.

Consequently, because there is unambiguous medical and lay 
evidence showing that the veteran had psoriasis prior to 
military service, the Board finds that there is clear and 
unmistakable evidence that psoriasis preexisted the veteran's 
military service.

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Therefore, the Board must next determine whether the 
veteran's preexisting psoriasis underwent an increase in 
severity during his active military service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In this case, the Board notes that there were no complaints 
or findings of psoriasis in service.  Psoriasis, without 
present symptoms, was reported on the veteran's discharge 
medical history report in September 1971; his skin was noted 
to be normal on physical evaluation in September 1971.

The initial postservice medical treatment for psoriasis was 
in May 1975, which is more than three years after service 
discharge, when the veteran was treated for acute 
exacerbation of exfoliative psoriasis.  When examined by VA 
in July 2003, the veteran said that he had had psoriasis 
since about age 14, with intermittent outbreaks since then.  
He said that he developed permanent lesions on his elbows in 
later years.  

Based on the Board's June 2007 remand, the veteran was 
provided a VA skin evaluation in October 2007 to determine 
whether his preexisting psoriasis was aggravated by service.  
According to the VA physician who reviewed the claims file 
and examined the veteran, the veteran's psoriasis is a 
developmental disability that was not aggravated by his 
military service.  The examiner noted that there was no 
treatment in service for psoriasis and that there is no 
evidence on file of aggravation during service.

Based on the above, the Board finds that there is clear and 
unmistakable evidence that psoriasis preexisted the veteran's 
military service and was not aggravated beyond normal 
progression.  Consequently, the veteran's current psoriasis 
was not chronically aggravated due to his military service, 
to include exposure to Agent Orange.

Although the veteran testified at his February 2006 hearing 
before the undersigned member the Board that his preexisting 
psoriasis was aggravated by service, to include exposure to 
Agent Orange, it is now well established that a layman 
without medical training, such as the veteran, is not 
competent to comment on medical matters such as the diagnosis 
of a disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  



Because the preponderance of the evidence is against the 
veteran's claim for service connection for psoriasis, to 
include as due to exposure to Agent Orange, the doctrine of 
reasonable doubt is not for application with respect to this 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for psoriasis, to include as due to 
exposure to Agent Orange, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


